  Case:Case
       21-50792     Document: 00516009292
            1:21-cv-00616-RP               Page:
                              Document 95 Filed   1 DatePage
                                                09/10/21 Filed:1 09/10/2021
                                                                 of 20




                   United States Court of Appeals
                                 FIFTH CIRCUIT
                              OFFICE OF THE CLERK
LYLE W. CAYCE                                                  TEL. 504-310-7700
CLERK                                                       600 S. MAESTRI PLACE,
                                                                    Suite 115
                                                           NEW ORLEANS, LA 70130

                           September 10, 2021
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
      No. 21-50792     Whole Woman’s Health v. Jackson
                       USDC No. 1:21-CV-616

Enclosed is an order entered in this case.
An expedited briefing schedule will issue separately once all
transcripts have been filed, and the electronic record has been
received.


                                  Sincerely,
                                  LYLE W. CAYCE, Clerk



                                  By: _________________________
                                  Whitney M. Jett, Deputy Clerk
                                  504-310-7772
Ms. Brigitte Adrienne Amiri
Ms. Lorie Ann Chaiten
Ms. Jeannette Clack
Mrs. Molly Rose Duane
Ms. Heather Gebelin Hacker
Mr. Marc A. Hearron
Ms. Julia Kaye
Ms. Beth Ellen Klusmann
Mr. Joseph Alexander Lawrence
Ms. Jamie A. Levitt
Mr. Jonathan F. Mitchell
Mr. Richard Muniz
Ms. Julie A. Murray
Mr. Andre Segura
Mr. Andrew Bowman Stephens
Mr. Judd Edward Stone II
Mrs. Natalie Deyo Thompson
Ms. Stephanie Toti
Mr. Benjamin Walton
Case:Case
     21-50792     Document: 00516009284
          1:21-cv-00616-RP               Page:
                            Document 95 Filed   1 DatePage
                                              09/10/21 Filed:2 09/10/2021
                                                               of 20




            United States Court of Appeals
                 for the Fifth Circuit                               United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 10, 2021
                                      No. 21-50792                     Lyle W. Cayce
                                                                            Clerk

   Whole Woman’s Health, on behalf of itself, its staff, physicians,
   nurses, and patients; Alamo City Surgery Center, P.L.L.C., on
   behalf of itself, its staff, physicians, nurses, and patients, doing business as Alamo
   Women’s Reproductive Services; Brookside Women’s Medical
   Center, P.A., on behalf of itself, its staff, physicians, nurses, and patients,
   doing business as Brookside Women’s Health Center and Austin Women's
   Health Center; Houston Women’s Clinic, on behalf of itself, its staff,
   physicians, nurses, and patients; Houston Women’s Reproductive
   Services, on behalf of itself, its staff, physicians, nurses, and patients;
   Planned Parenthood Center for Choice, on behalf of itself, its
   staff, physicians, nurses, and patients; Planned Parenthood of
   Greater Texas Surgical Health Services, on behalf of itself, its
   staff, physicians, nurses, and patients; Planned Parenthood South
   Texas Surgical Center, on behalf of itself, its staff, physicians, nurses,
   and patients; Southwestern Women’s Surgery Center, on
   behalf of itself, its staff, physicians, nurses, and patients; Whole Women’s
   Health Alliance, on behalf of itself, its staff, physicians, nurses, and
   patients; Medical Doctor Allison Gilbert, on behalf of herself
   and her patients; Medical Doctor Bhavik Kumar, on behalf of
   himself and his patients; The Afiya Center, on behalf of itself and its
   staff; Frontera Fund, on behalf of itself and its staff; Fund Texas
   Choice, on behalf of itself and its staff; Jane’s Due Process, on behalf
   of itself and its staff; Lilith Fund, Incorporated, on behalf of itself
   and its staff; North Texas Equal Access Fund, on behalf of itself
   and its staff; Reverend Erika Forbes; Reverend Daniel
   Kanter; Marva Sadler,

                                                                 Plaintiffs—Appellees,

                                          versus
Case:Case
     21-50792     Document: 00516009284
          1:21-cv-00616-RP               Page:
                            Document 95 Filed   2 DatePage
                                              09/10/21 Filed:3 09/10/2021
                                                               of 20
                                     No. 21-50792



   Judge Austin Reeve Jackson; Penny Clarkston; Mark Lee
   Dickson; Stephen Brint Carlton; Katherine A. Thomas;
   Cecile Erwin Young; Allison Vordenbaumen Benz; Ken
   Paxton,

                                                          Defendants—Appellants.


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:21-cv-616


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:
          This case presents a challenge to a recently enacted Texas law, S.B. 8,
   which authorizes private civil actions against persons who abort an unborn
   child with a detectable fetal heartbeat. The plaintiffs, a coalition of Texas
   abortion providers, principally seek an injunction against the Texas court
   system—judges, clerks, and a hypothetical private litigant—to prevent any
   Texas court from entertaining suits under S.B. 8. The unusual nature of the
   law and of the challenge to it raise “complex and novel antecedent procedural
   questions.” Whole Woman’s Health v. Jackson, No. 21A24, 2021 WL
   3910722, at *1 (U.S. Sept. 1, 2021). Our panel must address some of those
   questions in order to decide a flurry of motions filed as the law took effect last
   Wednesday, September 1.
          The motions arise out of the defendants’ appeal of the district court’s
   denial of their motions to dismiss the case on jurisdictional grounds. Due to
   the compressed timeframe, we had to decide some of those motions without
   giving reasons. We give them now. Two other motions concerning the private
   individual, Mark Lee Dickson, are still pending. We decide those today. At
   the outset, we provide a summary of our ruling.




                                           2
Case:Case
     21-50792     Document: 00516009284
          1:21-cv-00616-RP               Page:
                            Document 95 Filed   3 DatePage
                                              09/10/21 Filed:4 09/10/2021
                                                               of 20



                                    No. 21-50792


          First, as to the state officials’ appeal. The district court denied the
   officials’ Eleventh Amendment immunity defenses, and they immediately
   appealed under the collateral-order doctrine. The district court properly
   stayed proceedings against those defendants. However, the plaintiffs then
   sought an emergency motion for injunction pending appeal, premised on
   their argument that the district court’s Eleventh Amendment immunity
   ruling was correct. We previously DENIED that motion and now explain
   why. S.B. 8 emphatically precludes enforcement by any state, local, or agency
   officials. The defendant officials thus lack any “enforcement connection” to
   S.B. 8 and are not amenable to suit under Ex parte Young, 209 U.S. 123 (1908).
          Second, as to Dickson’s appeal. The district court denied Dickson’s
   motion to dismiss, which relied on standing and other jurisdictional grounds,
   and Dickson appealed. But the district court declined to stay proceedings
   against Dickson and proposed to go forward against him alone. Dickson then
   asked us for a stay, and we temporarily stayed proceedings while considering
   his request. In the meantime, the plaintiffs moved to dismiss Dickson’s
   appeal. We conclude that jurisdictional issues presented in the proceedings
   against Dickson are related to the issues presented in the state officials’
   collateral-order appeal. The notice of appeal therefore divested the district
   court of jurisdiction over Dickson as well as the officials. See Griggs v.
   Provident Consumer Discount Co., 459 U.S. 56, 58 (1982). Accordingly, we
   DENY the plaintiffs’ motion to dismiss Dickson’s appeal, and we GRANT
   Dickson’s motion to stay the district court proceedings pending appeal.
          Finally, we EXPEDITE the appeal to the next available oral
   argument panel.




                                         3
Case:Case
     21-50792     Document: 00516009284
          1:21-cv-00616-RP               Page:
                            Document 95 Filed   4 DatePage
                                              09/10/21 Filed:5 09/10/2021
                                                               of 20



                                         No. 21-50792


                                     Background
           A group of Texas abortion providers and others (“Plaintiffs”)1
   brought a pre-enforcement challenge under 42 U.S.C. § 1983 to Senate Bill 8
   (“S.B. 8”), a Texas abortion law that took effect on September 1, 2021. S.B.
   8, 87th Leg., Reg. Sess. (Tex. 2021) (codified at Tex. Health & Safety
   Code § 171.201, et seq.). Plaintiffs named as defendants several Texas
   agency heads and a putative class of all Texas state judges and clerks of court
   (“State Defendants”) as well as a private Texas citizen, Mark Lee Dickson
   (“Dickson”) (collectively “Defendants”).2 They sought injunctive and
   declaratory relief to prevent enforcement of the law.
           S.B. 8 prohibits a physician from performing an abortion on “a
   pregnant woman”3 if her unborn child has a detectable fetal heartbeat, absent


           1
             Plaintiffs (Appellees here) are Whole Woman’s Health, Alamo City Surgery
   Center P.L.L.C. d/b/a Alamo Women’s Reproductive Services; Brookside Women’s
   Medical Center, P.A. d/b/a Brookside Women’s Health Center and Austin Women’s
   Health Center; Houston Women’s Clinic; Houston Women’s Reproductive Services;
   Planned Parenthood Center for Choice; Planned Parenthood of Greater Texas Surgical
   Health Services; Planned Parenthood South Texas Surgical Center; Southwestern
   Women’s Surgery Center; Whole Women’s Health Alliance; Medical Doctor Allison
   Gilbert; Medical Doctor Bhavik Kumar; The Afiya Center; Frontera Fund; Fund Texas
   Choice; Jane’s Due Process; Lilith Fund, Inc.; North Texas Equal Access Fund; Reverend
   Erika Forbes; Reverend Daniel Kanter; Marva Sadler.
           2
             Defendants (Appellants here) are Judge Austin Reeve Jackson, a state district
   judge in Smith County, Texas; Penny Clarkston, a clerk for the district court of Smith
   County; Mark Lee Dickson, the prolife activist; Stephen Brint Carlton, the county judge of
   Orange County, Texas; Katherine A. Thomas, Executive Director of the Texas Board of
   Nursing; Cecile Erwin Young, Executive Commissioner of the Texas Health and Human
   Services Commission; Allison Vordenbaumen Benz, Executive Director of the Texas State
   Board of Pharmacy; and Ken Paxton, Texas Attorney General.
           3
            The district court felt moved to “note that people other than those who identify
   as ‘women’ may also become pregnant and seek abortion services.” Order at 2 n.2. This
   notion, whatever it might mean, ignores that the law applies only to “an abortion on a
   pregnant woman.” Tex. Health & Safety Code § 171.204(a) (emphasis added).




                                               4
Case:Case
     21-50792     Document: 00516009284
          1:21-cv-00616-RP               Page:
                            Document 95 Filed   5 DatePage
                                              09/10/21 Filed:6 09/10/2021
                                                               of 20



                                          No. 21-50792


   a medical emergency. Tex. Health & Safety Code §§ 171.204(a);
   171.205(a). Conspicuously, the law limits enforcement to “private civil
   actions.” Section 171.207, entitled “Limitations on Public Enforcement,”
   provides in relevant part:
           Notwithstanding Section 171.005 or any other law, the
           requirements of this subchapter shall be enforced exclusively
           through the private civil actions described in Section 171.208.
           No enforcement of this subchapter, and no enforcement of
           Chapters 19 and 22, Penal Code, in response to violations of
           this subchapter, may be taken or threatened by this state, a
           political subdivision, a district or county attorney, or an
           executive or administrative officer or employee of this state or
           a political subdivision against any person, except as provided
           in Section 171.208.
   Id. § 171.207(a).4 In turn, section 171.208 provides that “any person” other
   than state officials may bring a civil action against persons who perform
   prohibited abortions and those who aid and abet them. Id. § 171.208(a). If a
   violation is found, courts shall award injunctive relief, damages “not less than
   $10,000” for each abortion, and costs and attorney’s fees. Id. § 171.208(b).
   Among other affirmative defenses, a defendant may prove that the relief
   sought “will impose an undue burden” on a woman or women the defendant
   has standing to represent. Id. § 171.209(b); see also id. § 171.208(f).
           In light of S.B. 8’s enforcement mechanism, Plaintiffs have adopted a
   novel strategy for their pre-enforcement challenge. Principally, they seek to
   enjoin the entire Texas judiciary to prevent any court from entertaining S.B.
   8 lawsuits. See Compl. for Decl. and Inj. Relief—Class Action (“Compl.”),



           4
             See also id. § 171.005 (providing S.B. 8 “shall be enforced exclusively through the
   private civil enforcement actions described by Section 171.208 and may not be enforced by
   the commission”).




                                                5
Case:Case
     21-50792     Document: 00516009284
          1:21-cv-00616-RP               Page:
                            Document 95 Filed   6 DatePage
                                              09/10/21 Filed:7 09/10/2021
                                                               of 20



                                          No. 21-50792


   at 35 (seeking to certify a class “of all non-federal judges in the State of Texas
   with jurisdiction over civil actions and the authority to enforce S.B. 8”). To
   that end, they have sued a putative class of all state judges and clerks of court,
   as well as Dickson, who they allege is likely to bring a future S.B. 8 civil action.
   But see Whole Woman’s Health, 2021 WL 3910722, at *1 (observing “the sole
   private-citizen defendant before us has filed an affidavit stating that he has no
   present intention to enforce the law”). Following the logic of that strategy,
   their complaint groups these defendants—judges, clerks, and Dickson—
   together.5 The complaint refers to Dickson as “a private individual deputized
   to bring S.B. 8 enforcement actions under color of state law.” Compl. at 7.6
           As relevant here, all Defendants moved to dismiss the lawsuit on the
   grounds of sovereign immunity and Article III standing. The district court
   denied those motions. Defendants appealed and sought from our court an
   emergency stay of all district court proceedings, including an impending
   preliminary injunction hearing, as well as a temporary administrative stay
   pending our resolution of the emergency stay motion. While those motions
   were pending, the district court granted a stay as to the State Defendants,
   allowing proceedings to continue against Dickson alone. In our court,
   Plaintiffs filed an opposition to Dickson’s stay motion along with a motion to




           5
             See Compl. at 7 (stating Plaintiffs bring claims “against a putative class of Texas
   state-court judges who will be called upon to enforce S.B. 8’s terms; a putative class of
   Texas court clerks who will participate in the enforcement scheme by . . . accepting S.B. 8
   enforcement actions for filing and issuing service of process; [and] Mark Lee Dickson, a
   private individual deputized to bring S.B. 8 enforcement actions under color of state law,
   from whom Plaintiffs face a credible threat of enforcement”).
           6
            Plaintiffs also sued various state agency officials, claiming that they “indirectly”
   enforce S.B. 8 through after-the-fact investigations and licensing decisions. We address the
   claims against those defendants infra.




                                                6
Case:Case
     21-50792     Document: 00516009284
          1:21-cv-00616-RP               Page:
                            Document 95 Filed   7 DatePage
                                              09/10/21 Filed:8 09/10/2021
                                                               of 20



                                         No. 21-50792


   dismiss his appeal. We then administratively stayed all district court
   proceedings and requested a response from Dickson, which he filed.7
                                       Discussion
                              I. State Defendants’ Appeal
           We denied multiple requests for emergency relief filed by Plaintiffs
   after 1 a.m. on Sunday, August 29, 2021. We now briefly explain the grounds
   for our actions, as they relate to the State Defendants’ appeal (we separately
   address the motions related to Dickson’s appeal, infra).
           Plaintiffs sought an injunction pending appeal to prevent Defendants
   from enforcing S.B. 8. They also filed emergency motions asking us to
   (a) vacate our stay of all district court proceedings pending appeal of the State
   Defendants’ Eleventh Amendment immunity claims; (b) vacate the district
   court’s self-imposed stay of proceedings involving the State Defendants in
   order to obtain rulings on class action status and a temporary or preliminary
   injunction of S.B. 8; or (c) vacate the district court’s denial of the sovereign
   immunity claims and remand, purportedly to restore district court
   jurisdiction over the entire controversy. As the emergency motions’ viability
   is contingent on Plaintiffs’ motion for injunction pending appeal, we address
   only that request.
           To obtain an injunction pending appeal pursuant to Federal Rule of
   Appellate Procedure 8(a)(2)(A)(i), Plaintiffs must show (1) a strong
   likelihood of success on the merits; (2) irreparable injury in the absence of an


           7
            In the interim, we denied Plaintiffs’ emergency motions for an injunction pending
   appeal, to vacate both courts’ stays, and to vacate the district court’s order denying
   Defendants’ motion to dismiss. We also denied Plaintiffs’ request to decide the underlying
   appeal on an expedited basis that would have required full briefing and a decision over one
   weekend. Plaintiffs then sought emergency injunctive relief in the United States Supreme
   Court, which was denied. See Whole Woman’s Health, 2021 WL 3910722, at *1.




                                               7
Case:Case
     21-50792     Document: 00516009284
          1:21-cv-00616-RP               Page:
                            Document 95 Filed   8 DatePage
                                              09/10/21 Filed:9 09/10/2021
                                                               of 20



                                           No. 21-50792


   injunction; (3) that the balance of hardships weighs in their favor if injunctive
   relief is granted; and (4) that the public interest favors such relief. Fla.
   Businessmen for Free Enter. v. City of Hollywood, 648 F.2d 956, 957 (5th Cir.
   1981).8 Our denial turned on the first prerequisite: Plaintiffs’ inability to
   demonstrate a likelihood of success on the pending immunity appeals.
           Plaintiffs sued several categories of state officers: the Texas Attorney
   General; certain state professional licensing officials; a state district judge,
   and a court clerk.9 Along with various standing and justiciability principles
   likely to preclude federal court jurisdiction, the State Defendants claim
   immunity under the Eleventh Amendment, which forbids suits against non-
   consenting states in federal court absent other (here inapplicable) exceptions.
   See Seminole Tribe of Florida v. Florida, 517 U.S. 44, 54 (1996). Plaintiffs seek
   to avoid the Eleventh Amendment bar by asserting that each type of State
   Defendant has “some connection” with enforcing S.B. 8 that permits an
   injunction against the officer in his or her official capacity. See Young, 209
   U.S. at 157. If a state officer is a proper party under Ex parte Young,
   prospective injunctive relief is available to order that officer not to enforce
   state law that violates federal law. We must therefore consider the quality of
   connection between each State Defendant and the enforcement of S.B. 8.
           This court is no stranger to suits testing the limits of the Young
   doctrine. In fact, Louisiana’s previous attempts to regulate abortion practice
   resulted in an en banc case and a subsequent panel decision. See Okpalobi v.



           8
              We agree with Plaintiffs that it was “impracticable” first to seek a stay in the
   district court. See Fed. R. App. P. 8(a)(2)(A)(i). Our previously issued stay of district
   court proceedings, including but not limited to a preliminary injunction hearing originally
   scheduled to commence on Monday, August 30, made district court action impracticable.
           9
            Pending in the district court is a motion to certify a class of all Texas state judges
   and court clerks, but that motion has yet to be decided.




                                                 8
Case:Case
      21-50792    Document: Document
          1:21-cv-00616-RP  00516009284   Page:
                                     95 Filed   9 Date
                                              09/10/21  Filed:
                                                       Page 1009/10/2021
                                                               of 20



                                         No. 21-50792


   Foster, 244 F.3d 405 (5th Cir. 2001) (en banc); K.P. v. LeBlanc, 627 F.3d 115,
   125 (5th Cir. 2010). In Okpalobi, a state statute created private tort claims
   against doctors who perform abortions. 244 F.3d at 409. This court held en
   banc that plaintiffs, abortion providers covered by the law, lacked Article III
   standing to sue the state’s governor and attorney general, who had no more
   than a “general duty” to enforce the law in question. Id. at 418. A significant
   plurality also concluded that the plaintiffs failed to show that those officers
   had a sufficient “enforcement connection” to enable relief under Young.
   Okpalobi, 244 F.3d at 423 (plurality op.); see also id. at 416 (describing the
   required connection as a “particular duty to enforce the statute . . . and a
   demonstrated willingness to exercise that duty”).
           A few years later, this court held that abortion providers did state an
   actionable Young claim against the members of the state board responsible for
   overseeing the Louisiana Patient’s Compensation Fund, where state law
   denied abortion providers the benefit of participating in the Fund. K.P., 627
   F.3d at 125. The K.P. court refused to speculate whether our precedent
   requires a “special relationship,” as urged by the Okpalobi plurality, or
   merely “some connection” with state law to justify injunctive relief against
   the state officer. Id. at 124. Instead, the court emphasized that
   “[e]nforcement [of the challenged law] typically involves compulsion or
   constraint.” Id. at 124 (internal quotations omitted). Under the facts
   presented, the board members exercised the responsibility to approve or
   deny claims pursuant to the law. Id. at 123. These decisions bookend our
   analysis.10 Plaintiffs fail to show any enforcement connection between any of




           10
            See also City of Austin v. Paxton, 943 F.3d 993, 997 (5th Cir. 2019) (articulating
   the “some connection” requirement).




                                               9
Case:Case
     21-50792     Document: 00516009284
          1:21-cv-00616-RP               Page:
                            Document 95 Filed   10 Date
                                              09/10/21   Filed:
                                                       Page  11 09/10/2021
                                                                of 20



                                         No. 21-50792


   the State Defendants and S.B. 8, and therefore cannot satisfy either
   understanding of Ex parte Young.
           The district court, following the Plaintiffs’ lead, read section
   171.207(a) not to preclude enforcement by the State Defendants. This ignores
   the statute’s plain language: “Notwithstanding Section 171.005 or any other
   law, the requirements of this subchapter shall be enforced exclusively through
   the private civil actions . . . .” § 171.207(a) (emphasis added). And the
   provision continues, prohibiting civil or criminal enforcement by “this state,
   a political subdivision, a district or county attorney, or an executive or
   administrative officer or employee of this state or a political subdivision
   against any person.” Ibid. Indeed, along with S.B. 8, the enforcement powers
   of the Texas Health and Human Services Commission were amended to
   provide that, unlike other chapters of the code, S.B. 8 “shall be enforced
   exclusively through the private civil enforcement actions described by Section
   171.208 and may not be enforced by the commission.” § 171.005 (eff. Sept.
   1, 2021) (emphasis added). This language could not be plainer. Exclusive
   means exclusive, and notwithstanding any other law means notwithstanding
   any other law.11 When the district court imputed “indirect” S.B. 8
   enforcement authority to other agency provisions, it ran the multiple red
   lights in S.B. 8’s text.
           Confirming that none of the State Defendants has an “enforcement
   connection” with S.B. 8 is not difficult in light of the statute’s express
   language and our case law. To begin, the Texas Attorney General has no
   official connection whatsoever with the statute. No enforcement power
   means no enforcement power. Okpalobi teaches that state law enforcement



           11
             In the same vein, section 171.208(a) authorizes civil suits by any person “other
   than an officer or employee of a state or local government entity . . . .”




                                              10
Case:Case
     21-50792     Document: 00516009284
          1:21-cv-00616-RP               Page:
                            Document 95 Filed   11 Date
                                              09/10/21   Filed:
                                                       Page  12 09/10/2021
                                                                of 20



                                     No. 21-50792


   officials’ general duty to enforce state law cannot render them suable under
   Young. It follows a fortiori that the doctrine cannot apply where state law
   specifically forecloses them from acting.
          Based on the same principle, Plaintiffs have no Young claim against
   the state licensing officials, namely the Executive Directors of the Texas
   Medical Board, Texas Nursing Board, or the Texas Board of Pharmacy, or
   the state Health and Human Services Commissioner. The district court
   suggested these officials would have authority to “indirectly” enforce S.B. 8
   by, for example, suspending the license of a physician found to have violated
   S.B. 8. But the law’s plain language is in tension with that conclusion. It
   provides that “[n]o enforcement . . . in response to violations of this
   subchapter . . . may be taken or threatened by . . . an executive or
   administrative officer or employee of this state . . . except as provided in
   Section 171.208.” Tex. Health & Safety Code § 171.207(a). But
   even assuming such agency actions could follow an S.B. 8 judgment, it is
   speculative whether those actions would ever occur, given the vicissitudes of
   litigation. And even then, the agencies’ roles would bear little resemblance to
   agencies we have found suable under Young. Take K.P., which found board
   members proper defendants because they themselves administered a fund
   from which a challenged law purported to exclude abortion providers. See
   K.P., 627 F.3d at 124–25 (explaining “the Board’s role starts with deciding
   whether to have a medical review panel consider abortion claims and ends
   with deciding whether to pay them,” thus “delegat[ing] [to Board members]
   some enforcement authority”). The agency officials sued here have no
   comparable “enforcement” role under S.B. 8. Under the terms of S.B. 8,
   then, no prospective injunctive relief is authorized against these officials.
          Finally, Plaintiffs’ claims against a state judge and court clerk are
   specious. Young explicitly excludes judges from the scope of relief it
   authorizes:



                                          11
Case:Case
     21-50792     Document: 00516009284
          1:21-cv-00616-RP               Page:
                            Document 95 Filed   12 Date
                                              09/10/21   Filed:
                                                       Page  13 09/10/2021
                                                                of 20



                                          No. 21-50792


           [T]he right to enjoin an individual, even though a state official,
           from commencing suits . . . does not include the power to
           restrain a court from acting in any case brought before it, either
           of a civil or criminal nature. . . . [A]n injunction against a state
           court would be a violation of the whole scheme of our
           government.
   209 U.S. at 163. Moreover, it is well established that judges acting in their
   adjudicatory capacity are not proper Section 1983 defendants in a challenge
   to the constitutionality of state law. Bauer v. Texas, 341 F.3d 352, 359 (5th Cir.
   2003); Just. Network Inc. v. Craighead Cty., 931 F.3d 753, 763 (8th Cir. 2019);
   Allen v. DeBello, 861 F.3d 433, 440 (3d Cir. 2017).
           Since 1996, Section 1983 precludes injunction actions against judicial
   officers acting in their judicial capacity.12 Plaintiffs cite no cases to the
   contrary that postdate this amendment. They do, however, focus on this
   proviso to Section 1983, which states that where declaratory relief is
   “unavailable,” an injunction may be ordered against state judges. The
   proviso has no force here because temporary unavailability, which is all the
   Plaintiffs assert, is not “unavailability.” More broadly, the Declaratory
   Judgment Act requires an “actual controversy” between plaintiffs and
   defendants, 28 U.S.C. § 2201(a), but no such controversy exists. Jones v.
   Alexander, 609 F.2d 778, 781 (5th Cir. 1980). The Plaintiffs are not
   “adverse” to the state judges. See Bauer, 341 F.3d at 359. When acting in
   their adjudicatory capacity, judges are disinterested neutrals who lack a
   personal interest in the outcome of the controversy. It is absurd to contend,
   as Plaintiffs do, that the way to challenge an unfavorable state law is to sue



           12
              See 42 U.S.C. § 1983 (providing in relevant part that “in any action brought
   against a judicial officer for an act or omission taken in such officer’s judicial capacity,
   injunctive relief shall not be granted unless a declaratory decree was violated or declaratory
   relief was unavailable”).




                                                12
Case:Case
     21-50792     Document: 00516009284
          1:21-cv-00616-RP               Page:
                            Document 95 Filed   13 Date
                                              09/10/21   Filed:
                                                       Page  14 09/10/2021
                                                                of 20



                                             No. 21-50792


   state court judges, who are bound to follow not only state law but the U.S.
   Constitution and federal law.13 Plaintiffs’ position is antithetical to
   federalism, violates the Eleventh Amendment and Ex parte Young, and
   ignores state separation of powers. Further, although not expressly covered
   by the judicial exception to 1983, the court clerks act under the direction of
   judges acting in their judicial capacity. Their duty within the court is to
   accept and file papers in lawsuits, not to classify “acceptable” pleadings.
   Accordingly, the clerks are improper defendants against whom injunctive
   relief would be meaningless. See Chancery Clerk of Chickasaw Cty. v. Wallace,
   646 F.2d 151, 160 (5th Cir. 1981).14
           We are mindful that S.B. 8 applies to pre-viability abortions, which
   may “raise[] serious questions regarding the constitutionality of the Texas
   law.” Whole Woman’s Health, 2021 WL 3910722, at *1. But see also ibid.
   (noting the Court’s order “in no way limits other procedurally proper
   challenges to the Texas law, including in Texas state courts”); Tex.
   Health & Safety Code § 171.209(b)–(c) (providing “affirmative
   defense to liability” if defendant shows that relief sought “will impose an
   undue burden” on a properly represented woman or group of women). But
   we must respect the limits of our jurisdiction. Based on a suit against the State
   Defendants, to reach the merits a federal court would have to exercise
   “hypothetical jurisdiction,” a long-rejected technique by which some courts
   had “assum[ed] the existence” of jurisdiction in doubtful cases because they


           13
                In fact, several lawsuits challenging S.B. 8 are currently pending in state court.
           14
                We do not even take into account the many other justiciability defenses
   Defendants have raised beyond Young. Defendants have argued powerfully that, not only
   do they enjoy Eleventh Amendment immunity, but federal jurisdiction is also lacking under
   Article III. Related doctrines of standing, ripeness, and justiciability are also likely to prevail
   because these Plaintiffs have no present or imminent injury from the enactment of S.B. 8.
   See Lujan v. Defs. of Wildlife, 504 U.S. 555, 564 (1992).




                                                   13
Case:Case
     21-50792     Document: 00516009284
          1:21-cv-00616-RP               Page:
                            Document 95 Filed   14 Date
                                              09/10/21   Filed:
                                                       Page  15 09/10/2021
                                                                of 20



                                         No. 21-50792


   thought an adverse ruling on the merits was easier. See Steel Co. v. Citizens
   for a Better Env’t, 523 U.S. 83, 93–94 (1998). No version of hypothetical
   jurisdiction could enable this court to grant Plaintiffs affirmative relief in the
   absence of jurisdiction. See id. at 98–101.15 The Supreme Court “decline[d]
   to endorse such an approach because it carries the courts beyond the bounds
   of authorized judicial action and thus offends fundamental principles of
   separation of powers.” Id. at 94. A court would do precisely that if, in its zeal
   to reach the merits, it hurdled the obvious jurisdictional defects present here.
                                  II. Dickson’s Appeal
           We next address the two related motions pending before us related to
   the appeal by Dickson, the hypothetical private litigant sued by Plaintiffs.
           Recall that Plaintiffs sued Dickson as part of their pre-enforcement
   strategy to enjoin the Texas court system from entertaining any S.B. 8 suits.
   Their complaint treats their claims against Dickson together with the
   putative class of state judges and court clerks. See Compl. at 7. In seeking
   dismissal, Dickson raised standing defenses as well as broader justiciability
   issues. The district court denied Dickson’s motion and, along with the State
   Defendants, he appealed. In light of that appeal, the district court stayed
   further proceedings as to the State Defendants but not as to Dickson. The
   court reasoned that Dickson did not assert a claim to sovereign immunity nor
   “provide . . . a legitimate independent basis for staying the proceedings as to
   him.” We then temporarily stayed district court proceedings while
   considering whether Dickson was entitled to a stay. Plaintiffs opposed
   Dickson’s stay request and also moved to dismiss his appeal.




           15
             Cf. Norton v. Mathews, 427 U.S. 524 (1976); Secretary of Navy v. Avrech, 418 U.S.
   676 (1974) (per curiam); United States v. Augenblick, 393 U.S. 348 (1969).




                                               14
Case:Case
     21-50792     Document: 00516009284
          1:21-cv-00616-RP               Page:
                            Document 95 Filed   15 Date
                                              09/10/21   Filed:
                                                       Page  16 09/10/2021
                                                                of 20



                                         No. 21-50792


           Consequently, the matters now before us are Dickson’s motion for a
   stay pending appeal and Plaintiffs’ motion to dismiss Dickson’s appeal. The
   parties join argument on the basis of appellate jurisdiction. Plaintiffs argue
   that we lack jurisdiction to review the district court’s non-final order denying
   Dickson dismissal on the basis of standing and that Dickson’s appeal must
   therefore be dismissed. See, e.g., Netsphere, Inc. v. Baron, 799 F.3d 327, 331
   (5th Cir. 2015) (“Our appellate jurisdiction is normally limited to ‘final
   decisions of the district courts of the United States.’”) (quoting 28 U.S.C.
   § 1291)). Dickson counters that our appellate jurisdiction over the State
   Defendants’ collateral-order appeal encompasses issues implicated by his
   appeal. Therefore, he argues, the notice of appeal divested the district court
   of jurisdiction over him as well as the State Defendants, and his appeal
   therefore should not be dismissed. This is also the ground on which Dickson
   argues he merits a stay pending appeal.16
           Our court has jurisdiction under the collateral-order doctrine to
   immediately review the State Defendants’ appeal contesting the order
   denying their Eleventh Amendment immunity defenses. See, e.g., Haverkamp
   v. Linthicum, 6 F.4th 662, 669 (5th Cir. 2021) (citing Puerto Rico Aqueduct &
   Sewer Auth. v. Metcalf & Eddy, 506 U.S. 139, 143 (1993)). Furthermore, the
   notice appealing that order “divest[ed] the district court of its control over
   those aspects of the case involved in the appeal.” Griggs, 459 U.S. at 58; see
   also Weingarten Realty Invs. v. Miller, 661 F.3d 904, 908 (5th Cir. 2011)
   (“Although appeals transfer jurisdiction from the district court to the
   appellate court concerning ‘those aspects of the case involved in the appeal,’
   the district court is nonetheless free to adjudicate matters that are not


           16
              Dickson makes no separate argument that he is entitled to a stay under the
   familiar four-part test applying Federal Rule of Appellate Procedure 8. See Nken v. Holder,
   556 U.S. 418, 426 (2009).




                                               15
Case:Case
     21-50792     Document: 00516009284
          1:21-cv-00616-RP               Page:
                            Document 95 Filed   16 Date
                                              09/10/21   Filed:
                                                       Page  17 09/10/2021
                                                                of 20



                                     No. 21-50792


   involved in that appeal.” (citations omitted)). The district court implicitly
   found such a divestiture of jurisdiction over the State Defendants, which
   explains why it granted a stay as to them. But the court concluded it was not
   similarly divested of jurisdiction over Dickson, whose defenses it found
   distinct from the State Defendants’ sovereign immunity defenses. The court
   therefore denied a stay as to Dickson and—if we dismiss Dickson’s appeal or
   deny his stay motion—proposes to go forward with preliminary injunction
   and summary judgment proceedings as to Dickson alone.
          We must therefore address whether the district court’s proceedings
   as to Dickson encompass “aspects of the case involved in the [State
   Defendants’] appeal.” Griggs, 459 U.S. at 58; see also Weingarten, 661 F.3d at
   907–10 (applying Griggs). We ask whether “the [State Defendants’] appeal
   and the claims before the district court [as to Dickson] address the same legal
   question.” Weingarten, 661 F.3d at 909. If they do, then the district court was
   divested of jurisdiction over Dickson by the filing of the notice of appeal, and
   Dickson is therefore entitled to a stay of proceedings pending appeal and a
   denial of the Plaintiffs’ motion to dismiss. In this inquiry, sovereign immunity
   issues “call for a broader reading of the Griggs jurisdictional transfer” than
   other issues. Ibid.; see also Alice L. v. Dusek, 492 F.3d 563, 565 (5th Cir.
   2007) (per curiam) (“How broadly a court defines the aspects of the case on
   appeal depends on the nature of the appeal.”).
          Dickson makes various arguments as to why we should rule in his
   favor, but we need address only one to dispose of the present motions. As
   Dickson points out, on an interlocutory appeal reviewing the denial of
   Eleventh Amendment immunity, “we may first determine whether there is
   federal subject matter jurisdiction over the underlying case.” Hospitality
   House, Inc. v. Gilbert, 298 F.3d 424, 429 (5th Cir. 2002) (citations omitted);
   see also Planned Parenthood Gulf Coast, Inc. v. Phillips, 5 F.4th 568, 581 (5th
   Cir. 2021) (same). The State Defendants’ appeal, in addition to Eleventh



                                          16
Case:Case
     21-50792     Document: 00516009284
          1:21-cv-00616-RP               Page:
                            Document 95 Filed   17 Date
                                              09/10/21   Filed:
                                                       Page  18 09/10/2021
                                                                of 20



                                          No. 21-50792


   Amendment immunity, encompasses other jurisdictional issues that also
   pertain to Dickson. For instance, a significant issue is whether a federal court
   has subject matter jurisdiction to enjoin state officers acting in their
   adjudicatory capacity, an issue raised repeatedly in the district court by all
   parties.17 Indeed, the Supreme Court has already questioned, in this very
   case, the propriety of “issu[ing] an injunction against state judges asked to
   decide a lawsuit under Texas’s law.” Whole Woman’s Health, 2021 WL
   3910722, at *1 (citing Young, 209 U.S. at 163). In addition to his own standing
   arguments, Dickson raised precisely these same jurisdictional issues in the
   district court.18
           It is therefore evident that the claims as to Dickson implicate “aspects
   of the case involved in the [State Defendants’] appeal.” Griggs, 459 U.S. at
   58. This follows from the underlying theory of Plaintiffs’ suit, which, as
   noted, seeks to enjoin the Texas judiciary from entertaining S.B. 8 filings.
   Having sought injunctive relief against Texas judges and Texas clerks of
   court, Plaintiffs also logically sought relief against a possible Texas litigant,
   Dickson. Plaintiffs’ complaint makes the connection between judges, clerks,
   and Dickson impossible to miss. As to the clerks, Plaintiffs sued them because
   they are “directed to accept filing of and issue citations for service of process



           17
              See Bauer v. Texas, 341 F.3d 352, 359 (5th Cir. 2003) (“The requirement of a
   justiciable controversy [under Article III of the Constitution] is not satisfied where a judge
   acts in his adjudicatory capacity.” (citations omitted)); Ex parte Young, 209 U.S. at 163
   (“The difference between the power to enjoin an individual from doing certain things, and
   the power to enjoin courts from proceeding in their own way to exercise jurisdiction, is
   plain, and no power to do the latter exists because of a power to do the former.”).
           18
              Moreover, standing issues raised both in the appeal and the district court pertain
   to all parties. For instance, whether relief against any Defendant would redress the
   Plaintiffs’ claimed injuries cuts across every Defendant in the litigation, including Dickson.
   This is the kind of subject-matter jurisdiction issue that our court may properly consider in
   a collateral-order appeal. See Hospitality House, 298 F.3d at 429.




                                                17
Case:Case
     21-50792     Document: 00516009284
          1:21-cv-00616-RP               Page:
                            Document 95 Filed   18 Date
                                              09/10/21   Filed:
                                                       Page  19 09/10/2021
                                                                of 20



                                           No. 21-50792


   in S.B. 8 civil actions.” Compl. at 38. As to the judges, Plaintiffs sued them
   because S.B. 8 actions “may be brought in the . . . [courts] where they
   preside” and they are “directed to enforce compliance with the Act by
   implementing the remedies mandated by S.B. 8.” Id. at 36. And Plaintiffs
   sued Dickson because of “a credible threat that he will sue them under S.B.
   8.” Id. at 16.19 Indeed, the complaint describes Dickson as “a private
   individual deputized to bring S.B. 8 enforcement actions under color of state law.”
   Id. at 7 (emphasis added); see also Whole Woman’s Health, 2021 WL 3910722,
   at *3 (Sotomayor, J., dissenting) (arguing that “the Texas Legislature has
   deputized the State’s citizens as bounty hunters”).
           We therefore conclude that jurisdictional issues in Dickson’s appeal
   are “inextricably intertwined” with the same issues in the State Defendants’
   appeal, over which we indisputably have appellate jurisdiction. Escobar v.
   Montee, 895 F.3d 387, 391 (5th Cir. 2018) (quoting Swint v. Chambers Cty.
   Comm’n, 514 U.S. 35, 51 (1995)). From this, it follows that the notice of
   appeal divested the district court of jurisdiction over Dickson as well as the
   State Defendants. See Griggs, 459 U.S. at 58; Weingarten, 661 F.3d at 908.
           We are not blind to the “serious questions regarding the
   constitutionality of the Texas law at issue.” Whole Woman’s Health v.
   Jackson, 2021 WL 3910722, at *1. We are also mindful of the real-world
   effects while courts resolve these vexing procedural questions. But we point
   out, as did the Supreme Court, that potential S.B. 8 defendants will be able
   to raise defenses before state courts that are bound to enforce the


           19
              See also id. at 7 (stating that Plaintiffs bring claims “against a putative class of
   Texas state-court judges who will be called upon to enforce S.B. 8’s terms; a putative class
   of Texas court clerks who will participate in the enforcement scheme by . . . accepting S.B.
   8 enforcement actions for filing and issuing service of process; [and] Mark Lee Dickson, a
   private individual deputized to bring S.B. 8 enforcement actions under color of state law,
   from whom Plaintiffs face a credible threat of enforcement”).




                                                 18
Case:Case
     21-50792     Document: 00516009284
          1:21-cv-00616-RP               Page:
                            Document 95 Filed   19 Date
                                              09/10/21   Filed:
                                                       Page  20 09/10/2021
                                                                of 20



                                          No. 21-50792


   Constitution. See ibid. (noting the Court’s “order . . . in no way limits other
   procedurally proper challenges to the Texas law, including in Texas state
   courts”).20 Nonetheless, for a federal court to proceed to the merits without
   certainty of jurisdiction “would threaten to grant unelected judges a general
   authority to conduct oversight of decisions of the elected branches of
   Government.” California v. Texas, 141 S. Ct. 2104, 2116 (2021) (citation
   omitted). In light of that nonnegotiable principle, we cannot allow
   proceedings to go forward while our court considers whether the federal
   judiciary has any power to entertain this novel lawsuit to begin with.
                                       Conclusion
           IT IS ORDERED that Plaintiffs’ motion to dismiss Dickson’s
   appeal is DENIED.
           IT IS FURTHER ORDERED that Dickson’s motion for stay of
   district court proceedings pending appeal is GRANTED.
           IT IS FURTHER ORDERED that this appeal is EXPEDITED
   to the next available oral argument panel.




           20
              See also Temporary Restraining Order, Planned Parenthood of Greater Tex.
   Surgical Health Servs. et al. v. Texas Right to Life et al., No. D-1-GN-21-004632 (53rd Dist.
   Ct., Travis County, Tex. Sept. 3, 2021) (entering TRO against putative S.B. 8 plaintiffs).
   We also note that United States recently challenged S.B. 8 by suing Texas in federal district
   court. See United States v. State of Texas, No. 1:21-cv-796 (W.D. Tex. Sept. 9, 2021).




                                                19
